FRANK, Judge.
The appellant, Peter Kurachek, D.M.D., has sought review of two administrative orders, issued by the Board of Dentistry (Board), suspending his license to practice for one year, followed by a three year period of probation, and the imposition of a $6,000 fine. We have considered each of Kuracheck’s points on appeal and affirm the Board’s determinations with the exception of the fines.
Kuracheck’s challenge to the Board’s imposition of $3,000 fines for violations of section 466.028(1), Florida Statutes, is meritorious. In its complaints, the Department of Professional Regulations alleged various acts of improper conduct which occurred in the period between June, 1984 and May, 1986. The legislature amended section 466.028(2)(c) in 1986 with an effective date of October 1, to increase the amount of the maximum administrative fines assessible from $1,000 per violation to $3,000 per violation. See Ch. 86-291, § 18, Laws of Fla. The violations which Kurachek committed, however, occurred prior to the effective date of the 1986 amendment. Thus, the maximum sustainable fine is $1,000 per violation. Florida Patient’s Compensation Fund v. Scherer, 558 So.2d 411 (Fla. 1990).
Accordingly, we affirm the Department’s findings and conclusions but reverse for the assessment of fines not to exceed $1000 per violation.
CAMPBELL, A.C.J., and ALTENBERND, J., concur.